                        THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE

NICOLE ELY, an individual,         ) Case No.:
                                   )
                       Plaintiff,  )
                                     COLLECTIVE ACTION
          vs.                      )
                                   ) 1. Failure to Pay Minimum Wages,
EAST COAST RESTAURANT &            )     29 U.S.C. § 206;
NIGHTCLUBS, LLC dba MILLENNIUM ) 2. Failure to Pay Overtime Wages,
CABARET OF BEDFORD/GOLD            )     29 U.S.C. § 207;
CLUB, a New Hampshire Limited      ) 3. Unlawful Taking of Tips,
Liability Corporation; MATTHEW     )     29 U.S.C. § 203;
ROSE, an individual; ROSE          ) 4. Illegal Kickbacks,
ENTERPRISES, LLC, a South Carolina )     29 C.F.R. § 531.35; and
Limited Liability Corporation;     ) 5. Forced Tip Sharing,
STEPHANIE ROSE CUDNEY, an          )     29 C.F.R. § 531.35.
individual; MICHAEL L. ROSE, an    )
individual; and DOES 1-10,         )
                                   ) DEMAND FOR JURY TRIAL
                     Defendants.   )
                                   )
                                   )
                                   )


       Plaintiff NICOLE ELY (“Plaintiff”), individually and on behalf of all others similarly

situated, alleges the following upon information and belief, based upon investigation of counsel,

published reports, and personal knowledge:

I.     NATURE OF THE ACTION

       1.     Plaintiff alleges causes of action against defendants EAST COAST

RESTAURANT & NIGHTCLUBS, LLC dba MILLENNIUM CABARET OF

BEDFORD/GOLD CLUB, a New Hampshire Limited Liability Corporation, MATTHEW

ROSE, ROSE ENTERPRISES, LLC, STEPHANIE ROSE CUDNEY, MICHAEL L. ROSE, and

DOES 1-10 (collectively, “Defendants”) for damages resulting from Defendants evading the

mandatory minimum wage and overtime provisions of the Fair Labor Standards Act, 29 U.S.C.



              COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –1–
§§ 201, et seq.(“FLSA”), forced tip sharing, and illegally absconding with Plaintiff’s tips and

earned gratuities.

       2.      Defendants own and operate a strip club now named Millennium Cabaret. In

approximately 2017 it re-branded, and was previously known as Gold Club. Those are both

fictitious trade names, and the registration of both with the New Hampshire Secretary of State

has been by defendant East Coast Restaurant & Nightclubs, LLC. These causes of action arise

from Defendants’ willful actions while Plaintiff was employed by Defendants from

approximately 2015 into the beginning of 2018. Throughout her employment with Defendants,

Plaintiff has been denied minimum wage payments and denied overtime as part of Defendants’

scheme to classify Plaintiff and other dancers/entertainers as “independent contractors.” As the

Department of Labor explained in a recent Administrative Interpretation:

               Misclassification of employees as independent contractors is found
               in an increasing number of workplaces in the United States, in part
               reflecting larger restructuring of business organizations. When
               employers improperly classify employees as independent
               contractors, the employees may not receive important workplace
               protections such as the minimum wage, overtime compensation,
               unemployment       insurance,      and    workers’    compensation.
               Misclassification also results in lower tax revenues for government
               and an uneven playing field for employers who properly classify
               their workers. Although independent contracting relationships
               can be advantageous for workers and businesses, some employees
               may be intentionally misclassified as a means to cut costs and
               avoid compliance with labor laws.1

       As alleged in more detail below, that is exactly what Defendants are doing in this case.

       3.      Plaintiff worked at Defendants’ principal place of business located at 390 South

River Road, Bedford, New Hampshire 03110.



1
    See DOL Admin. Interp. No. 2015-1, available at
    http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf.

               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               –2–
        4.      Defendants failed to pay Plaintiff minimum wages and overtime wages for all

hours worked in violation of 29 U.S.C. §§ 206 and 207 of the FLSA.

        5.      Defendants’ conduct violates the FLSA, which requires non-exempt employees

to be compensated for their overtime work at a rate of one and one-half (1 ½) times their regular

rate of pay. See 29 U.S.C. § 207(a).

        6.      Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to

29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision. See 29 U.S.C. § 206.

        7.      Plaintiff brings a collective action to recover the unpaid overtime compensation

and minimum wage owed to her individually and on behalf of all other similarly situated

employees, current and former, of Defendants. Members of the Collective Action are hereinafter

referred to as “FLSA Class Members.”

        8.      As a result of Defendants’ violations, Plaintiff and the FLSA Class Members

seek to recover double damages for failure to pay minimum wage, overtime liquidated damages,

interest, and attorneys’ fees.

II.     PARTIES

        9.      Plaintiff is an individual adult resident of the State of Massachusetts.

Furthermore, Plaintiff was employed by Defendants and qualifies as an “employee” of

Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1). Her consent to this action is

attached hereto as Exhibit 1.

        10.     The FLSA Class Members are all current and former exotic dancers who worked

at Millennium Cabaret/Gold Club at 390 South River Road, Bedford, New Hampshire 03110 at

any time starting three (3) years before this Complaint was filed, up to the present.

///



                COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                –3–
       11.     Defendant East Coast Restaurant & Nightclubs, LLA dba Millennium

Cabaret/Gold Club (“Gold Club”) is a New Hampshire Limited Liability Company with its

principal place of business at 390 South River Road, Bedford, New Hampshire 03110. At all

times mentioned herein, Gold Club was an “employer” or “joint employer” as defined by the

FLSA, 29 U.S.C. § 203(d) and (g). Gold Club may be served via its agent for service of process,

David W. Allen, Esq. at Sheehan Phinney Bass, 1000 Elm Street Manchester, New Hampshire

03101. The ownership of Gold Club has been passed between defendant Michael L. Rose and

his ex-wife, defendant Stephanie Rose Cudney and his son defendant Matthew Rose, who reside

in Florida and South Carolina respectively.

       12.     Defendant Rose Enterprises, LLC (“Rose Enterprises”) is a South Carolina

Limited Liability Company with its principal place of business at Matthew Rose’s domestic

residence in Myrtle Beach, South Carolina.

       13.     Defendant Michael L. Rose was/is the main owner/manager who executed the

policies regarding payment to dancers and management of dancers, including Plaintiff. He also

had a fiduciary role in running the club in 2018 pursuant to a report made to United States

District Judge William H. Alsup for the Northern District of California. He is currently a

resident of Florida.

       14.     Defendant Michael L. Rose acted directly or indirectly on behalf of Gold Club,

and, at all times mentioned herein was an “employer” or “joint employer” of Plaintiff within the

meaning of the FLSA. He exerted operational and management control over Defendants,

including day to day management. He was, and is, frequently present at, owned, directed,

controlled and managed the operations at Defendants. He also controlled the nature, pay

structure, and employment relationship of Plaintiff and the FLSA Class Members. Defedant



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –4–
Michael L. Rose had at all times relevant to this lawsuit, the authority to hire and fire employees

at Defendants’ club, the authority to direct and supervise the work of employees, the authority to

sign on the business’ checking accounts, including payroll accounts, and the authority to make

decisions regarding employee compensation and capital expenditures. Additionally, he was

responsible for the day-to-day affairs of Defendants. In particular, he was responsible for

determining whether Defendants complied with the FLSA. Defendant Michael L. Rose

indicated in pleadings to Judge Alsup that he was still involved in consulting for the strip clubs

as recently as 2019.

       15.     Defendant Matthew Rose was/is the main owner/manager who executed the

policies regarding payment to dancers and management of dancers, including Plaintiff.

       16.     Defendant Matthew Rose acted directly or indirectly on behalf of Gold Club,

and, at all times mentioned herein was an “employer” or “joint employer” of Plaintiff within the

meaning of the FLSA. He exerted operational and management control over Defendants,

including day to day management. He was, and is, frequently present at, owned, directed,

controlled and managed the operations at Defendants. He also controlled the nature, pay

structure, and employment relationship of Plaintiff and the FLSA Class Members. Defendant

Michael Rose had at all times relevant to this lawsuit, the authority to hire and fire employees at

Defendants’ club, the authority to direct and supervise the work of employees, the authority to

sign on the business’ checking accounts, including payroll accounts, and the authority to make

decisions regarding employee compensation and capital expenditures. Additionally, he was

responsible for the day-to-day affairs of Defendants. In particular, he was responsible for

determining whether Defendants complied with the FLSA.

///



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               –5–
       17.     Defendant Stephanie Rose Cudney was/is the main owner/manager who executed

the policies regarding payment to dancers and management of dancers, including Plaintiff.

       18.     Defendant Stephanie Rose Cudney acted directly or indirectly on behalf of Gold

Club, and, at all times mentioned herein was an “employer” or “joint employer” of Plaintiff

within the meaning of the FLSA. She exerted operational and management control over

Defendants, including day to day management. She was, and is, frequently present at, owned,

directed, controlled and managed the operations at Defendants’ club. She also controlled the

nature, pay structure, and employment relationship of Plaintiff and the FLSA Class Members.

Defendnat Stephanie Rose Cudney had at all times relevant to this lawsuit, the authority to hire

and fire employees at Defendants’ club, the authority to direct and supervise the work of

employees, the authority to sign on the business’ checking accounts, including payroll accounts,

and the authority to make decisions regarding employee compensation and capital expenditures.

Additionally, she was responsible for the day-to-day affairs of Defendants. In particular, she was

responsible for determining whether Defendants complied with the FLSA.

       19.     The true names, capacities or involvement, whether individual, corporate,

governmental or associate, of all managers and owners of Defendants are unknown to Plaintiff

and are named herein as Does 1-10. Plaintiff prays for leave to amend this Complaint to show

their true names and capacities when the same have been finally determined. Plaintiff is

informed and believes, and upon such information and belief alleges thereon, that each of the

unknown Defendants is negligently, intentionally, strictly liable or otherwise legally responsible

in some manner for the events and happenings herein referred to, and negligently, strictly liable

intentionally or otherwise caused injury and damages proximately thereby to Plaintiff, as is

hereinafter alleged.



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               –6–
       20.     At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(r)(1) of the FLSA

because they have had employees at their club engaged in commerce, which has travelled in

interstate commerce. Moreover, because of Defendants’ interrelated activities, they function in

interstate commerce. 29 U.S.C. § 203(s)(1).

       21.     Furthermore, Defendants have had, and continue to have, an annual gross

business volume in excess of the statutory standard.

       22.     At all material times during the three (3) years prior to the filing of this action,

Defendants categorized all dancers/entertainers employed by Defendants as “independent

contractors” and have failed and refused to pay wages or compensation to such

dancers/entertainers. Plaintiff was an individual employee who engaged in commerce or in the

production of goods for commerce as required by 29 U.S.C. §§ 206-207.

       23.     Plaintiff is informed and believes that, at all relevant times herein, Defendants

engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the

conduct of their employees and agents, and other Defendants and are vicariously or strictly liable

for the wrongful conduct of theit employees and agents as alleged herein.

       24.     Plaintiff is informed and believes, and on that basis alleges that, each of the

Defendants acted, in all respects pertinent to this action, as the agent or employee of each other,

and carried out a joint scheme, business plan, or policy in all respect thereto and, therefore, the

acts of each of these Defendants are legally attributable to the other Defendants, and that these

Defendants, in all respects, acted as employers and/or joint employers of Plaintiff in that each of

them exercised control over her wage payments and control over her duties.

///



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                –7–
       25.     Plaintiff is informed and believes, and on that basis alleges that, at all relevant

times, each and every Defendants have been the agent, employee, representative, servant, master,

employer, owner, agent, joint venture, and alter ego of each of the others and each was acting

within the course and scope of his or her ownership, agency, service, joint venture and

employment.

       26.     At all times mentioned herein, each and every Defendant was the successor of the

other and each assumes the responsibility for the acts and omissions of all other Defendants.

III.   VENUE AND JURSIDICTION

       27.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1331 because this action arises under the FLSA, 29 U.S.C. §§ 201, et seq.

       28.     Venue is proper in this District because all or a substantial portion of the events

forming the basis of this action occurred in this District. Defendants’ club is located in this

District and Plaintiff worked in this District.

IV.    ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                                   (AGAINST ALL DEFENDANTS)

       A.      FACTUAL ALLEGATIONS

       29.     Defendants operate an adult-oriented entertainment facility located at 390 South

River Road, Bedford, New Hampshire 03110. The picture below depicts the outside of the Club.




               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                  –8–
       30.      At all times mentioned herein, Defendants were “employer(s)” or “joint

employer(s)” of Plaintiff.

       31.      At all times during the three (3) years prior to the filing of the instant action,

Defendants categorized all dancers/entertainers employed by Defendants as “independent

contractors” and have failed and refused to pay wages to such dancers.

       32.      At all times relevant to this action, Defendants exercised a great deal of

operational and management control over the subject club, particularly in the areas of terms and

conditions of employment applicable to dancers and entertainers.

       33.      Plaintiff began working as a dancer for Defendants in 2015 and worked into early

2018. Plaintiff is cognizant that her FLSA claims do not go past three years.

       34.      The primary duty of an entertainer is to dance and entertain customers, and give

them a good experience. Specifically, an entertainer performs stage and table dances, and

entertains customers on an hourly basis.

       35.      Stated differently, entertainers dance on stage, perform table dances, and

entertain customers in VIP rooms, all while nude or semi-nude.

       36.      Plaintiff worked and performed at the adult-oriented entertainment facility

multiple shifts per week. Plaintiff was an integral part of Defendants’ business which operated

solely as an adult-oriented entertainment facility featuring nude or semi-nude female

entertainers.

       37.      Defendants did not pay entertainers on an hourly basis.

       38.      Defendants exercised significant control over Plaintiff during her shifts, and

Defendants required Plaintiff to work an entire shift.

///



                COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                 –9–
       39.       Plaintiff would work well in excess of 10 hours in back to back shifts and not

receive overtime wages.

       40.       Defendants set prices for all VIP performances.

       41.       Defendants charge the dancers a late fee if they do not arrive for a shift on time.

       42.       Defendants charge the dancers a fee if they miss a stage set or are not in the

locker room when the DJ calls the dancer’s name.

       43.       Defendants charge the dancers a fee to leave a shift early.

       44.       Defendants controlled the means and manner in which Plaintiff could perform.

       45.       Defendants had the authority to suspend, fine, fire, or otherwise discipline

entertainers for non-compliance with their rules regarding dancing.

       46.       Defendants actually suspended, fined, fired, or otherwise disciplined entertainers

for non-compliance with their rules regarding dancing.

       47.       Plaintiff was compensated exclusively through tips from Defendants’ customers.

That is, Defendants did not pay Plaintiff whatsoever for any hours she worked at their

establishment.

       48.       Defendants also required Plaintiff to share her tips with Defendants, and other

non-service employees who do not customarily receive tips, including the managers, security

and disc jockeys.

       49.       Defendants are in violation of the FLSA’s tipped-employee compensation

provision, 29 U.S.C. § 203(m), which requires employers to pay a tipped employee a minimum

of $2.13 per hour. Defendants also violated 29 U.S.C. § 203(m) when they failed to notify the

Plaintiff about the tip credit allowance (including the amount to be credited) before the credit

was utilized. That is, Defendants’ exotic dancers were never made aware of how the tip credit



                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                – 10 –
allowance worked or what the amounts to be credited were. Furthermore, Defendants violated

29 U.S.C. § 203(m) because they did not allow Plaintiff to retain all of her tips and instead

required that she divide her tips amongst other employees who do not customarily and regularly

receive tips. Because Defendants violated the tip-pool law, Defendants lose the right to take a

credit toward minimum wage.

         50.    Defendants provided and paid for all advertising and marketing efforts

undertaken on behalf of Defendants.

         51.    Defendants paid for the building used by Defendants’ maintenance of the facility,

the sound system, stages, lights, beverages and inventory used at the facility.

         52.    Defendants made all hiring decisions regarding wait staff, security, entertainers,

managerial and all other employees on the premises.

         53.    Defendants’ opportunity for profit and loss far exceeded Plaintiff’s opportunity

for profit and loss from work at Gold Club .

         54.    Nude dancing is an integral part of Defendants’ operations. Defendants’

advertising prominently displays nude dancing for its customers. Gold Club is well known as a

“strip club.”

         55.    Defendants need entertainers to successfully and profitably operate their business

model.

         56.    The position of entertainer requires no managerial skill of others.

         57.    The position of entertainer requires little other skill or education, formal or

otherwise.

///

///



                COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                – 11 –
        58.     The only requirements to become an entertainer at Gold Club are “physical

attributes” and the ability to dance seductively. The amount of skill required is more akin to an

employment position than that of a typical independent contractor.

        59.     Defendants failed to maintain records of wages, fines, fees, tips and gratuities

and/or service charges paid or received by entertainers.

        60.     Plaintiff was not paid an hourly minimum wage or any hourly wage or salary

despite being present at Defendants’ facility and required to work and entertain its customers at

any time during an eight (8) hour work shift.

        61.     Plaintiff was not paid overtime wages at one-and-a-half (1½) times the regular

minimum wage rate for any hours worked despite being present at Defendants’ facility and

required to work and entertain its customers for longer than eight (8) hours per shift.

        62.     The FLSA Class Members had the same pay structure and were under the same

controls as Plaintiff.

        63.     Plaintiff and FLSA Class Members would work over 40 hours in some weeks

each worked for Defendants.

        64.     Defendants have never paid Plaintiff and the FLSA Class Members any amount

as wages whatsoever, and have instead unlawfully required Plaintiff and FLSA Class Members

to pay Defendants for the privilege of working.

        65.     The only source of monies received by Plaintiff (and the FLCA Class she seeks

to represent) relative to her employment with Defendants came in the form of gratuities received

directly from customers, a portion of which Plaintiff and the FLSA Class Members were

required to pay to Defendants.

///



                COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                – 12 –
       66.     Although Plaintiff and the FLSA Class Members are required to and do in fact

frequently work more than 40 hours per workweek, they are not compensated at the FLSA

mandated time-and-a-half rate for hours in excess of 40 per workweek. In fact, they receive no

compensation whatsoever from Defendants and thus, Defendants violate the minimum wage

requirement of FLSA. See 29 U.S.C. § 206.

       67.     Defendants’ method of paying Plaintiff in violation of the FLSA was willful and

was not based on a good faith and reasonable belief that its conduct complied with the FLSA.

Defendants misclassified Plaintiff and the FLSA Class Members with the sole intent to avoid

paying them in accordance to the FLSA; the fees and fines described herein constitute unlawful

“kickbacks” to the employer within the meaning of the FLSA, and Plaintiff and the FLSA Class

Members are entitled to restitution of such fines and fees.

       68.     Plaintiff and FLSA Class Members who worked at Gold Club performed

precisely the same job duties—dancing and entertaining at Gold Club .

       69.     Plaintiff and FLSA Class Members who worked at Gold Club during the

applicable limitations period(s) were subject to the same work rules established by the

Defendants as identified above.

       70.     Plaintiff and FLSA Class Members at Gold Club were subject to the terms and

conditions of employment and the same degree of control, direction, supervision, promotion and

investment imposed or performed by Defendants.

       71.     Plaintiff and FLSA Class Members at Gold Club during the applicable

limitations period(s) were subject to the same across-the-board, uniformly applied corporate

policy mandated by Defendants.

///



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 13 –
       72.     Plaintiff and the FLSA Class Members at Gold Club, during the applicable

limitations period, were subject to the same fees and fines imposed by Defendants.

       73.     As a result of Defendants’ across-the-board, standard operating procedure of

mischaracterizing dancers/entertainers as “independent contractors” and their consequent failure

to pay any wages or compensation whatsoever, it is a certainly that numerous other current and

former dancers and entertainers who worked at Gold Club during the applicable limitations

period would elect to participate in this action if provided notice of same.

       74.     Upon information and belief, more than 100 dancers and entertainers have

worked at Gold Club during the three (3) to five (5) years prior to the filing of this action.

       75.     Plaintiff is “similarly situated” to the 29 U.S.C. § 216(b) class of persons she

seeks to represent, and will adequately represent the interests of the class.

       76.     Plaintiff has hired Counsel experienced in class actions and in collective actions

under 29 U.S.C. § 216(b) who will adequately represent the class.

       77.     Defendants failed to keep records of tips, gratuities and/or service charges paid to

Plaintiff or any other entertainer and failed to maintain and furnish wage statements to Plaintiff.

       78.     Federal law mandates that an employer is required to keep for three (3) years all

payroll records and other records containing, among other things, the following information:

               a. The time of day and day of week on which the employees’ work week begins;

               b. The regular hourly rate of pay for any workweek in which overtime

                   compensation is due under section 7(a) of the FLSA;

               c. An explanation of the basis of pay by indicating the monetary amount paid on

                   a per hour, per day, per week, or other basis;

///



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 14 –
               d. The amount and nature of each payment which, pursuant to section 7(e) of the

                   FLSA, is excluded from the “regular rate;”

               e. The hours worked each workday and total hours worked each workweek;

               f. The total daily or weekly straight time earnings or wages due for hours

                   worked during the workday or workweek, exclusive of premium overtime

                   compensation;

               g. The total premium for overtime hours. This amount excludes the straight-time

                   earnings for overtime hours recorded under this section;

               h. The total additions to or deductions from wages paid each pay period

                   including employee purchase orders or wage assignments;

               i. The dates, amounts, and nature of the items which make up the total additions

                   and deductions;

               j. The total wages paid each pay period; and

               k. The date of payment and the pay period covered by payment.

29 C.F.R. §§ 516.2, 516.5.

       79.     Defendants have not complied with federal law and have failed to maintain such

records with respect to Plaintiff and the FLSA Class Members. Because Defendants’ records are

inaccurate and/or inadequate, Plaintiff and the FLSA Class Members can meet their burden

under the FLSA by proving that they, in fact, performed work for which they were improperly

compensated, and produce sufficient evidence to show the amount and extent of their work “as a

matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co., 328

U.S. 680, 687 (1946). Plaintiff seeks to put Defendants on notice that she intends to rely on

Anderson to provide the extent of her unpaid work.



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 15 –
       B.      INDIVIDUAL LIABILITY UNDER THE FLSA

       80.     In Donovan v. Agnew, the U.S. Court of Appeals for the First Circuit

agreed that “the overwhelming weight of authority is that a corporate officer with operational

control of a corporation’s covered enterprise is an employer along with the corporation, jointly

and severally liable under the FLSA for unpaid wages. Donovan v. Agnew, 712 F.2d 1509 (1st

Cir. 1983). The FLSA contemplates several simultaneous employers, each responsible for

compliance with the Act. See Baystate Alternaitive Staffing, Inc. v. Herman, 163 F.3d 668, 675

(1st Cir. 1998) (citing Falk v. Brennan, 414 U.S. 190, 195 (1973)); Bonnette v. California

Health & Welfare Agency, 704 F.2d 1465, 1469–70 (9th Cir. 1983); see also 29 C.F.R. §

791.2(a). The FLSA defines “employer” as “any person acting directly or indirectly in the

interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). The First Circuit stated

that the definition of “employer” under FLSA is not limited by the common law concept of

“employer” but “is to be given an expansive interpretation in order to effectuate the FLSA’s

broad remedial purposes.”

       81.     Where an individual exercises “control over the nature and structure of the

employment relationship,” or “economic control” over the relationship, that individual is an

employer within the meaning of the FLSA and is subject to liability. Lambert v. Ackerley, 180

F.3d 997 (9th Cir. 1999) see slso Manning v. Bos. Med. Ctr. Corp., 725 F.3d 34, 47 (1st Cir.

2013). Factors related to “economic control,” which included ownership interest, operational

control of significant aspects of the day-to-day functions, the power to hire and fire employees,

determine salaries, and the responsibility to maintain employment records.

       82.     Defendants Michael L. Rose, Stephanie Rose Cudney, and Matthew Rose are all

individually liable for failing to pay Plaintiff her wages. The actual identities of other managers


               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 16 –
and owners are unknown at this time.

V.     COLLECTIVE ACTION ALLEGATIONS

       83.     Plaintiff hereby incorporates by reference and re-alleges each and every

allegation set forth in each and every preceding paragraph as though fully set forth herein.

       84.     Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C.

§ 216(b) on behalf of all persons who were or are employed by Defendants as exotic

dancers/entertainers at any time during the three (3) years prior to the commencement of this

action to present.

       85.     Plaintiff has actual knowledge that FLSA Class Members have also been denied

overtime pay for hours worked over 40 hours per workweek and have been denied pay at the

federally mandated minimum wage rate. That is, Plaintiff worked with other

dancers/entertainers at Gold Club. As such, she has firsthand personal knowledge of the same

pay violations throughout Defendants’ club. Furthermore, other exotic dancers/entertainers at

Defendants’ club have shared with her similar pay violation experiences as those described in

this Complaint.

       86.     Other employees similarly situated to Plaintiff work or have worked at Gold

Club but were not paid overtime at the rate of one and one-half (1 ½) their regular rate when

those hours exceeded 40 hours per workweek. Furthermore, these same employees were denied

pay at the federally mandated minimum wage rate.

       87.     Although Defendants permitted and/or required the FLSA Class Members to

work in excess of 40 hours per workweek, Defendants have denied them full compensation for

their hours worked over 40 hours. Defendants have also denied them full compensation at the

federally mandated minimum wage rate.



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 17 –
        88.      FLSA Class Members perform or have performed the same or similar work as

the Plaintiff.

        89.      FLSA Class Members regularly work or have worked in excess of 40 hours

during a workweek.

        90.      FLSA Class Members regularly work or have worked and did not receive

minimum wage.

        91.      FLSA Class Members are not exempt from receiving overtime and/or pay at the

federally mandated minimum wage rate under the FLSA.

        92.      As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay

structure, misclassification as independent contractors and/or the denial of overtime and

minimum wage.

        93.      Defendants’ failure to pay overtime compensation and hours worked at the

minimum wage rate required by the FLSA results from generally applicable policies or

practices, and does not depend on the personal circumstances of the FLSA Class Members.

        94.      The experiences of Plaintiff, with respect to her pay, are typical of the

experiences of the FLSA Class Members.

        95.      The specific job titles or precise job responsibilities of each FLSA Class Member

does not prevent collective treatment.

        96.      All FLSA Class Members, irrespective of their particular job requirements, are

entitled to overtime compensation for hours worked in excess of 40 hours during a workweek.

        97.      All FLSA Class Members, irrespective of their particular job requirements, are

entitled to compensation for hours worked at the federally mandated minimum wage rate.

///



                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                – 18 –
       98.     Although the exact number of damages may vary among FLSA Class Members,

the damages for the FLSA Class Members can be easily calculated by a simple formula. The

claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on

a systematic course of wrongful conduct by Defendants that caused harm to all FLSA Class

Members, including Plaintiff.

       99.     As such, Plaintiff brings her FLSA claims as a collective action on behalf of the

following class:

               All    of    Defendants      current   and    former  exotic
               dancers/entertainers who worked at the Gold Club/Millenium
               Cabaret located in Bedford, New Hampshire at any time
               starting three years before this Complaint was filed.


VI.    CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION

             FAILURE TO PAY MINIMUM WAGE PURSUANT TO FLSA, 29 U.S.C. § 206

      (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

       100.    Plaintiff hereby incorporates by reference and re-alleges each and every

allegation set forth in each and every preceding paragraph as though fully set forth herein.

       101.    Defendants are engaged in “commerce” and/or in the production of “goods” for

“commerce” as those terms are defined in the FLSA.

       102.    Defendants operate an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

annual gross volume of sales made is more than $500,000.

       103.    Defendants failed to pay Plaintiff minimum wage in violation of 29 U.S.C. § 206.

///

///

               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 19 –
       104.    Based upon the conduct alleged herein, Defendants knowingly, intentionally and

willfully violated the FLSA by not paying Plaintiff and the FLSA Class Members the minimum

wage under the FLSA.

       105.    Throughout the relevant period of this lawsuit, there is no evidence that

Defendants’ conduct that gave rise to this action was in good faith and based on reasonable

grounds. In fact, Defendants continued to violate the FLSA long after it learned that its

misclassification scheme and compensation policies were illegal.

       106.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

Defendants, minimum wage compensation and an equal amount in the form of liquidated

damages, as well as reasonable attorneys’ fees and costs of the action, including interest,

pursuant to 29 U.S.C. § 216(b).

                                  SECOND CAUSE OF ACTION

          FAILURE TO PAY OVERTIME WAGES PURSUANT TO FLSA, 29 U.S.C. § 207

     (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

       107.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

set forth in each and every preceding paragraph as though fully set forth herein.

       108.    Each Defendant is an “employer” or “joint employer” of Plaintiff within the

meaning of the FLSA, 29 U.S.C. § 203(d).

       109.    Defendants are engaged in “commerce” and/or in the production of “goods” for

“commerce” as those terms are defined in the FLSA.

       110.    Defendants operate an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

annual gross volume of sales made is more than $500,000.00.



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 20 –
          111.   Defendants failed to pay Plaintiff the applicable overtime wage for each hour in

excess of 40 during each workweek in which she worked in violation of 29 U.S.C. § 207.

          112.   Based upon the conduct alleged herein, Defendants knowingly, intentionally and

willfully violated the FLSA by not paying Plaintiff and the FLSA Class Members the overtime

wage required under the FLSA.

          113.   Throughout the relevant period of this lawsuit, there is no evidence that

Defendants’ conduct that gave rise to this action was in good faith and based on reasonable

grounds. In fact, Defendants continued to violate the FLSA long after it learned that its

misclassification scheme and compensation policies were unlawful.

          114.   Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

Defendants, overtime wage compensation and an equal amount in the form of liquidated

damages, as well as reasonable attorneys’ fees and costs of the action, including interest,

pursuant to 29 U.S.C. § 216(b).

                                   THIRD CAUSE OF ACTION

            UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203

     (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

       115.      Plaintiff hereby incorporates by reference and re-alleges each and every allegation

set forth in each and every preceding paragraph as though fully set forth herein.

       116.      Plaintiff customarily and regularly received more than $30.00 a month in tips and

therefore is a tipped employee as defined in the FLSA, 29 U.S.C. § 203(t), see also 29 C.F.R. §

531.50.

       117.      At all relevant times, each Defendants were “employer(s)” or “joint employer(s)”

of Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).



                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                – 21 –
       118.    Defendants are engaged in “commerce” and/or in the production of “goods” for

“commerce” as those terms are defined in the FLSA.

       119.    Defendants operate an enterprise engaged in commerce within the meaning for

the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because

its annual gross volume of sales made is more than $500,000.00.

       120.    Under TIPA:

               [a]n employer may not keep tips received by its employees for any
               purpose including allowing managers or supervisors to keep any
               portion of employees’ tips, regardless of whether or not it takes a
               tip credit.

       29 U.S.C. § 203.

       121.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the

form of fees, fines, mandatory charges and other payments to management, house moms, disc

jockeys, and floor men in violation of TIPA.

       122.    Defendants required Plaintiff to participate in an illegal tip pool, which included

employees who do not customarily and regularly receive tips, and do not have more than a de

minimis, if any, interaction with customer leaving the tips (such as the Club DJ, security, and

management). See U.S. Dep’t of Labor, Wage and Hour Division, “Fact Sheet # 15: Tipped

employees under the Fair Labor Standards Act (FLSA).”

       123.    The contribution Defendants required Plaintiff to make after each shift was

arbitrary and capricious and distribution was not agreed to by Plaintiff or other dancers; rather, it

was imposed upon Plaintiff and other dancers.

       124.    By requiring Plaintiff to pool her tips with club management, including the

individual Defendants named herein, Defendants “retained” a portion of the tips received by

Plaintiff in violation of the FLSA.


               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 22 –
       125.    Defendants did not make any effort, let alone a “good faith” effort, to comply

with the FLSA as it relates to compensation owed to Plaintiff.

       126.    At the time of their illegal conduct, Defendants knew or showed reckless

disregard that the tip-pool which they required Plaintiff to contribute included non-tipped

employees and, therefore, was statutorily illegal. In spite of this, Defendants willfully failed and

refused to pay Plaintiff the proper amount of the tips to which she was entitled.

       127.    Defendants’ willful failure and refusal to pay Plaintiff the tips she earned violates

the FLSA.

       128.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the

form of fees, fines, mandatory charges and other payments to management, house moms, disc

jockeys, and door men in violation of TIPA.

       129.    As a result of the acts and omissions of the Defendants as alleged herein, and

pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to damages in the form of all

misappropriated tips, plus interest; as liquated damages, an amount equal to all misappropriated

tips, mandatory attorneys’ fees, costs, and expenses.

                                FOURTH CAUSE OF ACTION

                            ILLEGAL KICKBACKS, 29 C.F.R. § 531.35

     (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

       130.    Plaintiffs hereby incorporate by reference and re-allege each and every allegation

set forth in each and every preceding paragraph as though fully set forth herein.

       131.    Defendants required Plaintiff to pay monetary fees to Defendants and other Gold

Club employees who did not work in positions that are customarily and regularly tipped, in

violation of 29 U.S.C. § 203(m).



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 23 –
       132.    Defendants’ requirement that Plaintiff pay fees to Defendants and other Gold

Club employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.

       133.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with

respect to Plaintiff’s wages.

       134.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

531.35, all monetary fees imposed on Plaintiff is classified as illegal kickbacks.

       135.    Plaintiff is entitled to recover from Defendants all fees that Defendants required

Plaintiff to pay in order to work at Gold Club, involving but not limited to house fees.

                                  FIFTH CAUSE OF ACTION

                                FORCED TIPPING, 29 C.F.R. § 531.35

      (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

       136.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

set forth in each and every preceding paragraph as though fully set forth herein.

       137.    Defendants required Plaintiff to pay monetary fees to other Gold Club employees

who did not work in positions that are customarily and regularly tipped, in violation of 29 U.S.C.

§ 203(m).

       138.    Defendants’ requirement that Plaintiff pay fees to other Gold Club employees

violated the “free and clear” requirement of 29 C.F.R. § 531.35.

       139.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with

respect to Plaintiffs’ wages.

///



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 24 –
       140.      Plaintiff is entitled to recover from Defendants all fees that Defendants required

Plaintiff to pay other employees in order to work at Gold Club, involving but not limited to

forced tip sharing.


                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests of this Court the following relief:

           1.         For compensatory damages according to proof at trial of at least $100,000;

           2.         For special damages according to proof at trial;

           3.         For restitution of unpaid monies;

           4.         For attorneys’ fees;

           5.         For costs of suit incurred herein;

           6.         For statutory penalties;

           7.         For civil penalties;

           8.         For pre-judgment interest;

           9.         For post-judgement interest;

           10.        For general damages in an amount to be proven at trial;

           11.        For declaratory relief;

           12.        For injunctive relief; and

           13.        For such other and further relief as the tribunal may deem just and proper.




Dated: April 5, 2020                                       /s/ Howard Roever
                                                           Howard Roever
                                                           NH Bar No. 8223
                                                           LAW OFFICE OF HOWARD ROEVER, P.C.
                                                           83 Clinton Street
                                                           Concord, New Hampshire 03301
                                                           Telephone: (603) 224-5700
                                                           howardr@roever-law.com




                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                   – 25 –
                              John P. Kristensen
                              California Bar No. 224132
                              KRISTENSEN LLP
                              12540 Beatrice Street, Suite 200
                              Los Angeles, California 90066
                              Telephone: (310) 507-7924
                              john@kristensenlaw.com
                              (Pro Hac Vice forthcoming)

                              Jarrett L. Ellzey
                              Texas Bar No. 24040864
                              HUGHES ELLZEY, LLP
                              1105 Milford Street
                              Houston, Texas 77066
                              Telephone: (713) 554-2377
                              jarrett@hughesellzey.com
                              (Pro Hac Vice forthcoming)

                              Attorneys for Plaintiff




COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                         – 26 –
                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury for all such triable claims.



Dated: April 5, 2020                               /s/ Howard Roever
                                                   Howard Roever
                                                   NH Bar No. 8223
                                                   LAW OFFICE OF HOWARD ROEVER, P.C.
                                                   83 Clinton Street
                                                   Concord, New Hampshire 03301
                                                   Telephone: (603) 224-5700
                                                   howardr@roever-law.com

                                                   John P. Kristensen
                                                   California Bar No. 224132
                                                   KRISTENSEN LLP
                                                   12540 Beatrice Street, Suite 200
                                                   Los Angeles, California 90066
                                                   Telephone: (310) 507-7924
                                                   john@kristensenlaw.com
                                                   (Pro Hac Vice forthcoming)

                                                   Jarrett L. Ellzey
                                                   Texas Bar No. 24040864
                                                   HUGHES ELLZEY, LLP
                                                   1105 Milford Street
                                                   Houston, Texas 77066
                                                   Telephone: (713) 554-2377
                                                   jarrett@hughesellzey.com
                                                   (Pro Hac Vice forthcoming)

                                                   Attorneys for Plaintiff




              COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 27 –
